                                                                       Case 2:16-cv-00746-RFB-DJA Document 71 Filed 10/12/20 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: scott.lachman@akerman.com
                                                            7    Attorneys for Bank of America, N.A.

                                                            8
                                                            9                                  UNITED STATES DISTRICT COURT

                                                            10                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A.,                                Case No.: 2:16-cv-00746-RFB-DJA
                      LAS VEGAS, NEVADA 89134




                                                            12                         Plaintiff,
AKERMAN LLP




                                                                                                                       STIPULATION    AND   ORDER            TO
                                                            13   v.                                                    DISMISS WITH PREJUDICE
                                                            14   ROYAL ESTATES OWNERS ASSOCIATION;
                                                                 SFR INVESTMENTS POOL 1, LLC; and
                                                            15   NEVADA ASSOCIATION SERVICES, INC.,
                                                            16
                                                                                       Defendants.
                                                            17

                                                            18            PLEASE TAKE NOTE that Bank of America, N.A., Royal Estates Owners Association, SFR

                                                            19   Investments Pool 1, LLC, and Nevada Association Services, Inc. agree to dismiss this action with

                                                            20   prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

                                                            21   ...

                                                            22   ...

                                                            23   ...

                                                            24   ...

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28

                                                                 {54846817}
                                                                    Case 2:16-cv-00746-RFB-DJA Document 71 Filed 10/12/20 Page 2 of 2




                                                                          Each party to bear its own costs and fees.
                                                            1
                                                                          IT IS SO STIPULATED.
                                                            2
                                                                          DATED this 12th day of October, 2020.
                                                            3
                                                                 AKERMAN LLP                                             KIM GILBERT EBRON
                                                            4
                                                                 /s/ Scott R. Lachman_____________________               /s/ Jacqueline A. Gilbert
                                                            5    ARIEL E. STERN, ESQ.                                    DIANA S. EBRON, ESQ.
                                                                 Nevada Bar No. 8276                                     Nevada Bar No. 10580
                                                            6    SCOTT R. LACHMAN, ESQ.                                  JACQUELINE A. GILBERT, ESQ.
                                                                 Nevada Bar No. 12016                                    Nevada Bar No. 10593
                                                            7    1635 Village Center Circle, Suite 200                   KAREN L. HANKS, ESQ.
                                                                 Las Vegas, NV 89134                                     Nevada Bar No. 9578
                                                            8                                                            7625 Dean Martin Drive, Suite 110
                                                                 Attorneys for Bank of America, N.A.                     Las Vegas, NV 89139
                                                            9
                                                                                                                         Attorneys for SFR Investments Pool 1, LLC
                                                            10   LEACH KERN GRUCHOW ANDERSON SONG                        NEVADA ASSOCIATION SERVICES, INC.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   /s/ Timothy C. Pittsenbarger                            /s/ Brandon E. Wood
                                                                 SEAN L. ANDERSON, ESQ.                                  BRANDON E. WOOD, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12   Nevada Bar No. 7529                                     Nevada Bar No. 12900
AKERMAN LLP




                                                                 TIMOTHY C. PITTSENBARGER, ESQ.                          6625 S. Valley View Boulevard, Suite 300
                                                            13   Nevada Bar No. 13740                                    Las Vegas, NV 89118
                                                                 2525 Box Canyon Dr.
                                                            14   Las Vegas, NV 89128                                     Attorneys for Nevada Association Services, Inc.
                                                            15   Attorneys for Royal Estates Owners Association
                                                            16
                                                                                                                 ORDER
                                                            17
                                                                          UPON STIPULATION of the parties, and good cause appearing therefore, it is hereby
                                                            18
                                                                 ORDERED, ADJUDGED AND DECREED that the above-entitled action be dismissed with
                                                            19
                                                                 prejudice, each party to bear its own costs and fees.
                                                            20

                                                            21                                              ________________________________
                                                                                                            RICHARD F. BOULWARE, II
                                                            22                                              UNITED STATES DISTRICT JUDGE
                                                                                                        _________________________________________
                                                            23                                          UNITED   STATES
                                                                                                             DATED        DISTRICT JUDGE
                                                                                                                     this 12th day of October, 2020.
                                                                                                        2:16-cv-00746-RFB-DJA
                                                            24
                                                                                                        DATED: _________________________________
                                                            25

                                                            26

                                                            27

                                                            28
                                                                 {54846817}                                        2
